DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             IGAL ELHARRAR,
                                Appellant,

                                        v.

                LAGO DEL REY CONDOMINIUM, INC. 1,
                            Appellee.

                                  No. 4D18-2063

                             [October 24, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2014-CA014365-
XXXX-MB.

   Igal Elharrar, Boca Raton, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.